1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   FREDERICK E. LEONARD,                 No. 2:18-cv-2004 WBS CKD P
13                 Plaintiff,

14       v.                                ORDER
15   G. CASILLAS, et al.,

16                 Defendants.

17

18                               ----oo0oo----

19              Plaintiff, a state prisoner proceeding pro se, has

20   filed this civil rights action seeking relief under 42 U.S.C. §

21   1983.    The matter was referred to a United States Magistrate

22   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23              On June 3, 2021, the Magistrate Judge filed findings

24   and recommendations herein which were served on the parties and

25   which contained notice to the parties that any objections to the

26   findings and recommendations were to be filed within fourteen

27   days.    Plaintiff has filed objections to the findings and

28   recommendations.
                                       1
1              In accordance with the provisions of 28 U.S.C. §

2    636(b)(1)(C) and Local Rule 304, this court has conducted a de

3    novo review of this case.    Having carefully reviewed the entire

4    file, the court finds the recommendations to be supported by the

5    record, though for somewhat different reasoning than that set

6    forth in the June 3, 2021 findings and recommendations.    The

7    court agrees with the Magistrate Judge’s determination that

8    plaintiff did not exhaust his claim against defendant Casillas.

9    However, the court finds that plaintiff has not exhausted his

10   administrative remedies for this claim because he failed to

11   further appeal after his first level appeal was only partially

12   granted in November 2017.1   See 42 U.S.C. § 1997e(a); Cal. Code.

13   Regs. Tit. 15, §§ 3084.1, 3084.7, 3084.82 (requiring inmates to

14   proceed through three levels of review before administrative

15   remedies are deemed exhausted); Woodford v. Ngo, 548 U.S. 81, 90-

16   91 (2006).

17             Accordingly, IT IS HEREBY ORDERED that:

18             1.   The findings and recommendations filed June 3,

19   2021, are adopted to the extent they are not inconsistent with

20   the reasoning in this order;
21             2.   Defendant Casillas’s motion for summary judgment

22
               1    The court assumes, but does not decide, that
23   during his first level appeal, plaintiff properly raised his
     claim that Casillas retaliated against him by submitting a
24   disciplinary charge.
25             2    Pursuant to an emergency order issued by the State
26   of California’s Office of Administrative Law, most regulations
     regarding the inmate grievance and appeal process were repealed
27   or significantly amended on October 26, 2020. The parties do not
     dispute that the pre-repeal/amendment versions of the regulations
28   apply to plaintiff’s claims in this case.
                                     2
1    (Docket No. 65) is granted;

2              3.   Plaintiff’s remaining claim is dismissed for

3    failure to exhaust available administrative remedies prior to

4    filing suit;3 and

5              4.   This case is closed.

6    Dated:   July 8, 2021

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
               3    Plaintiff’s claims against two other defendants
28   have already been dismissed.
                                     3
